UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) June 27, 2012 CITY HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Commission File Number: 0-11733 West Virginia 55-0619957 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 25 Gatewater Road, Cross Lanes, WV 25313 (Address of Principal Executive Offices, Including Zip Code) 304-769-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) -1- Section 7 – Regulation FD Item 7.01Regulation FD Disclosure On June 27, 2012, the Board of Directors of City Holding Company (“the Company”), declared a dividend of $0.35 per common share for shareholders of record as of July 13, 2012, payable on July 31, 2012. The information in this Current Report shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subjected to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Signatures Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. Dated: June 28, 2012 City Holding Company By: /s/ David L. Bumgarner David L. Bumgarner Chief Financial Officer -2-
